Citation Nr: 0920495	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-25 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for spondylosis, thoracic 
spine (claimed as low back pain).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1970 to 
January 1972.  He also served in the Army National Guard from 
October 1978 to March 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for 
service connection for spondylosis, thoracic spine.

In an August 2007 VA Form 9, the Veteran requested a Board 
hearing in Washington, D.C., before a member of the Board.  
In correspondence to the Board dated May 2009, the Veteran 
and his representative withdrew his request for a hearing. 


FINDINGS OF FACT

1.  The active duty service treatment records are negative 
for complaints, findings or treatment of a low back 
disability.

2.  The Board does not find the Veteran's allegations of an 
in-service low back injury credible.

3.  There is no competent and credible evidence of a nexus 
between the post service diagnosis of current spondylosis, 
thoracic spine, and service, to include evidence of 
continuity of symptomatology. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In an October 2005 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  In a 
November 2006 letter, the RO advised the Veteran of how the 
VA determines a disability rating and assigns an effective 
date.  The case was last readjudicated in June 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA treatment reports, private treatment 
reports, and statements submitted by the Veteran.

The Board notes that the Veteran has not been afforded a VA 
examination in response to his low back disability claim and 
his representative contends that he should be provided with 
one.  However, in this case, the Board finds that an 
examination is not necessary to decide the merits of the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  In McLendon, the Court held that VA must provide 
a medical examination in a service-connection claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id. at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

There is no issue as to the Veteran having a current 
disability, as there is competent evidence that he has a low 
back disability.  Thus, element (1) is met.  There is, 
however, an issue with establishing an in-service event.  The 
Veteran claims that he sustained a low back injury in service 
during 1970 and was seen at the dispensary.  The service 
treatment records are silent for any such treatment, and the 
Veteran's September 1971 separation examination shows that 
clinical evaluation of the Veteran's spine was normal.  He 
was discharged from service in 1972.  Because he entered the 
National Guard thereafter, there are multiple reports of 
medical examinations following his discharge from service.  
An October 1978 report of medical examination shows that 
clinical evaluation of the spine was normal.  In a report of 
medical history completed by the Veteran at that time, he 
denied ever having or having then recurrent back pain.  A 
1983 report of medical history completed by the Veteran shows 
the Veteran reported low back pain.  This is the first 
objective evidence of low back pain, which is more than 10 
years following the Veteran's discharge from service.  

The Board accords the 1978 medical record (no showing of any 
back problems) and the 1983 medical record (showing back 
problems for the first time) high probative value, as these 
reports of medical history were completed by the Veteran at 
those time.  Statements made contemporaneously to events in 
question are highly credible.  The fact that the Veteran 
specifically denied having a history of recurrent low back 
pain in 1978 has caused the Board to question his current 
allegations of having sustained an injury in service.  The 
first time the Veteran attributed his post service low back 
disability to service is after he submitted his claim for 
service connection with VA-a period of more than 30 years 
since his discharge from service.  As noted in the body of 
the decision, the records in the claims file show the Veteran 
reporting varying dates as to the onset of his low back 
disability.  This hurts the Veteran's credibility.  The Board 
concludes that the Veteran's allegations of an in-service 
injury to his low back are not credible, and finds that 
element (2) of the McLendon test, establishing an in-service 
event, has not been met.  

If the Board does not accept the in-service event, element 
(3) cannot be met.  Further supporting this finding is that 
the first showing of low back complaints is not until more 
than 10 years after the Veteran's service.  Records prior to 
that date show that clinical evaluation of the Veteran's 
spine was normal, and the Veteran specifically denied any 
recurrent back pain in 1978.  The Board cannot conclude that 
the current disability "may" be associated with the 
Veteran's service.  

Thus, because all the elements of the McLendon test have not 
been met, an examination is not necessary.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting argument.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so. 

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The evidence supporting the Veteran's claim for service 
connection for his spondylosis, thoracic spine, consists of 
some medical evidence and his statements.  In August 2005, 
the Veteran was treated by a private physician for back 
problems.  He reported a history of muscle spasms and the 
diagnosis was spondylosis thoracic spine.  Additionally, VA 
treatment reports from August 2001 to December 2005 indicate 
that the Veteran repeatedly reported pain and muscle spasms 
in his low back during that time period.  An October 2005 VA 
treatment report includes an assessment of chronic low back 
pain.  

In September 2005 when he filed this claim, the Veteran 
asserted that he had injured his back while changing tires on 
a big truck and went to the doctor.  In November 2006 he 
again stated that he had injured his back while changing a 
tire on a military vehicle while in the military and that he 
went to the dispensary for treatment.  Later that month he 
said that his service treatment records should show that he 
sustained a back injury while on temporary duty at Ft. Sill, 
OK around July of 1970 and that he reported to the dispensary 
for treatment.  In a November 2005 statement he said that the 
condition has been with him for about 30 to 35 years and has 
lately become unbearable and consistent.  He said that it 
used to last three to four days and happen three to four 
times a year.   
    
The evidence against the Veteran's claim for service 
connection for his spondylosis, thoracic spine, includes the 
service treatment records and post-service medical evidence, 
including VA treatment reports.  During the entrance 
examination in September 1969, the examiner noted that the 
Veteran reported that he wore a back brace for a muscle 
strain, but the examiner stated that it was not limiting.  On 
the report of medical examination that same day, the lower 
extremities and spine, other musculoskeletal systems were 
evaluated as normal.  The remaining active duty service 
treatment records are negative for complaints, findings or 
treatment of any low back problem, and the lower extremities 
and spine, other musculoskeletal systems were evaluated as 
normal on the separation exam in September 1971.   

On the October 1978 entrance examination for the Georgia Army 
National Guard (ARNG), the history was negative for recurrent 
back pain and the lower extremities and spine, other 
musculoskeletal systems were again evaluated as normal.  
During a November 1983 ARNG examination, the Veteran reported 
a history of recurrent back pain which the examiner noted was 
intermittent, but upon examination, the musculoskeletal 
system was evaluated as normal.  At a June 1989 examination, 
the Veteran's history was negative for recurrent back pain 
and the evaluation of the musculoskeletal system was normal.  
However, during a March 1992 examination, the Veteran 
reported a history of recurrent back pain and the examiner 
noted that the Veteran related that he sustained a back 
injury in Texas in 1979 and it was described as a painful 
period.  However, upon examination, the musculoskeletal 
system was once again evaluated as normal.  During another 
ARNG examination in November 1994, the history was negative 
for recurrent back pain and the examiner evaluated the spine 
as normal.  On a 1997 annual medical certificate, the Veteran 
said that he sometimes experiences problems with his back.  
Although the service treatment records indicate that the 
Veteran was treated for other conditions while in the ARNG, 
they are negative for any findings or treatment of a low back 
disability.    

The Veteran has provided varying reports of when his low back 
pain began.  He has alleged that he injured his back while 
changing tires on a military vehicle in July of 1970 and in a 
November 2005 statement he said that the condition has been 
with him for about 30 to 35 years.  VA treatment records also 
reflect that in November 2005, he related that he had injured 
his back while in the military.  However, at the March 1992 
ARNG examination, he reported that he had suffered a back 
injury in Texas in 1979.  VA treatment reports indicate that 
in July 2001 the Veteran admitted to having a recurrent back 
problem for 15 years (which would have been in approximately 
1986).  At an August 2001 VA annual physical examination, the 
Veteran reported that he has spasms in the lower back and 
that he has had pain medication for it but that there was no 
known injury to his back.  In August 2005, one month prior to 
filing his claim for service connection, the Veteran reported 
to a private physician on an initial back examination that he 
was experiencing lower lumbar pain.  With regard to the date 
of injury, he said it was an insidious onset and that the 
onset of symptoms was gradual.  He also said that the 
occurrence of injury was an unknown reason and that the 
mechanism of injury was unknown.  As already noted above, the 
Board does not find the Veteran's statements that his low 
back disability had its onset in service to be credible, for 
all the reasons discussed throughout the decision.       

Thus, the record does not support the Veteran's assertion 
that he injured his back while on active duty or his 
contention that he has had low back pain ever since the 
alleged tire changing injury in service.  The service 
treatment records reflect no complaints of low back pain 
during active service, despite the fact that the injury is 
claimed to have occurred during the first several months of 
such duty.  He was able to complete active service with no 
further problems and later enlisted with and spent over 
twenty years in the ARNG.  Although the Veteran complained of 
back pains while in the ARNG, it does not establish that a 
low back disability had its onset during active duty between 
1970 and 1972.  Additionally, while he complained of low back 
pain, the service treatment records reflect no findings of or 
treatment for a low back disability.      

Further, neither the private treatment reports nor the VA 
treatment reports provide a nexus between the Veteran's 
current spondylosis, thoracic spine, and service.  The 
Veteran has not submitted any other medical evidence which 
provides the requisite nexus to service.  While he is 
competent to state his symptoms, the Board has already 
addressed that it does not find his statements credible.  

In summary, the weight of the evidence demonstrates that 
there was no in-service occurrence or aggravation of a low 
back disease or injury, nor is there competent evidence 
suggesting a link between service and the current 
spondylosis, thoracic spine.  Likewise, there is no competent 
evidence that his spondylosis, thoracic spine, became 
manifest to a compensable degree within one year from the 
date of termination of active service.  Therefore, the 
preponderance of the competent and credible evidence is 
against a finding of service connection for spondylosis, 
thoracic spine, on either a direct or presumptive basis. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for spondylosis, thoracic spine, is 
denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


